 ROSKAM BAKING COMPANY15APPENDIXNOTICE TO ALL EMPLOYEESPursuant,to the Recommended Order of aTrialExaminer of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act,we hereby notify our employees that:WE WILL NOTthreaten to discharge any of our employees to induce themor others to withdraw their support,or activities on behalf, of Local 1052,Brotherhood of Painters,Decorators and Paperhangers of America,AFL-CIO,or any other labor organization.WE WILL NOTin any like or related manner interfere with,restrain, orcoerce our employees in the exercise of the right to self-organization,to formlabor organizations,to join or assistLocal 1052,Brotherhood of Painters,Decorators and PaperhangersofAmerica, AFL-CIO,or any other labororganization,tobargain collectively through representatives of their ownchoosing,or to engage in other concerted activities for the purpose of mutual aidor protection,and' to refrain from any or all such activities,except to the extentthat such right may beaffected by.an agreement requiring membership in alabor organization as a condition of employment,as authorized by Section8(a) (3) ofthe Act.All our employees are free to become or to remain members of Local 1052,Brotherhood of Painters,Decorators and Paperhangersof America, AFL-CIO, orany other labor organization,or to refrain from such membership except to theextent that this right may be affected by an agreement authorized by Section 8(a) (3)of the Act.KOERTS GLASS AND PAINT COMPANY, INC.,Employer.Dated-------------------By-------------------=------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby anyother material.Employees may communicatedirectly with theBoard's Regional Office,500 BookBuilding,1249WashingtonBoulevard,Detroit,Michigan,Telephone No. 226-3230,if they have questions concerning this notice or compliance with its provisions.Roskam Baking CompanyandAmerican Bakery and Confec-tioneryWorkers"International Union,AFL-CIO..Cases Nos.7-CA-3899 and 7-CA-3899(2).February 17, 1964SUPPLEMENTAL DECISION AND ORDEROn June 18, 1963, the Board issued its Decision and Order in theabove-entitled case,' finding that Respondent had discriminatedagainst employees David Storey and Roger Markle in violation ofSection 8(a) (3) and (1) of the Act, and directing,inter alia,that theRespondent offer said employees immediate and full reinstatement andmake them whole for any loss of earnings suffered by reason of theRespondent's discrimination against them.On September 26, 1963, the Board's Regional' Director for theSeventh Region issued and served upon the parties a backpay speci-fication and notice of hearing, alleging that Respondent's obliga-i 142 NLRB 1173.146 NLRB No. 7.744-670-65-vol. 146-3 16DECISIONS OF NATIONAL,LABOR RELATIONS BOARDtion to make whole employees Markle and Storey will be dischargedby payment of certain liquidated amounts due them in the periodbetween the unlawful discrimination against them and June 30, 1963,and additional undetermined amounts accumulating from July 1,1963, to the date of offers of reinstatement.The Respondent filed ananswerthereto.Pursuant to notice, a hearing was held before TrialExaminerW. Gerard Ryan for the purpose of determining theamounts of backpay due the aforesaid employees in the period fromthe date of the discrimination against them to June 30, 1963.OnDecember 20, 1963, the Trial Examiner issued the attached Supple-mental Decision.Thereafter, the General Counsel filed exceptionsand a-supporting brief.Pursuant to the provisions of Section 3(b) of the Act,,the. Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Trial Examiner'sSupplementalDecision, the exceptions, and brief, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner subject tothe additions and modifications made below.The Trial Examiner found that Markle was entitled to $547.67, theamount set forth in the specification as accruing in the period betweenhis unlawful discharge and June 30, 1963, and that Storey was en-titled to the sum of $207.66, covering the period between his unlawfuldemotion and the cessation of his active employment on December 18,1962, due to a back injury. The Trial Examiner also concluded thatas Storey's back condition rendered him unfit for maintenance workon December 18, 1962, his right to backpay was terminated on thatdate.No exceptions-were filed to the Trial Examiner's findings as tothe liquidated amounts due up.to the said dates.The General Counsel excepts to the Trial Examiner's failure specifi-cally to acknowledge that Respondent's liability to Marklealso in-cluded undetermined amounts accumulating after June 30, 1963, thecutoff date for determining the liquidatedsumsdue under the specifi-cation.We find merit in this exception and hold that Respondent'sliability toMarkle shall also include additional undetermined sumsaccumulating between July 1, 1963, and such time as he is offeredreinstatement to his former or a substantially equivalent position.We also find merit in the General Counsel's further exception to theTrial ' Examiner's conclusion that Respondent's obligation to 'Storeydid not extend beyond the fourth quarter of 1962.In our originalDecision and Order we found that on 'September 23, 1962, Storey was ROSKAM BAKING COMPANY17discriminatorily .demoted from the positionof maintenance man toa job on the end of an automatic bread wrapper, which carried a lowerrate of pay.Following the unlawful demotion, Storey continuedto, work on the bread wrapper until December 18, 1962, when a back*condition' rendered him unavailable for duty. Because of the discrim-ination against Storey, our Decision and Order provided the usualremedy directing Respondent to reinstate him and to make him wholefor lost earnings "from the date of discrimination :.. to the dateof offer of reinstatement."However, at that time we were aware ofStorey's back condition and its possible effect upon his ability to per-form maintenance work, and therefore made express reference to Re-spondent's existingright to discharge Storey should his physicalcondition render him unfit to perform the maintenance job, and indi-cated that, in determining Respondent's liability for backpay, thisshould be given consideration in accordance with the Board's usualpractice.The Trial Examiner construed our Order as terminating Respond-ent's liability to Storey on December 18, 1962, should it be found thatStorey was unable to work as a maintenanceman onthat date.Hethus regarded the question of whether or not Storey was so qualifiedon that date as the only issue before him and, after finding that Storeywas not, concluded that Respondent's backpay obligation ceased atthat time.We disagree with the Trial Examiner's interpretation of our Order.Contrary to his-view, it contemplated future action by the Respond-ent?Respondent's liability continued after December 18, 1962, sub-ject to its being tolled while Storey was physically unfit for mainte-,nancework.As is customary in such cases, that liability wouldterminate on either of two conditions-Respondent's offering Storey.reinstatement to maintenance work or a substantially equivalent posi-tion; or his discharge, on nondiscriminatory grounds, because of his in-ability to.perform maintenance work.Neither has yet occurred.Therecord does not indicate that Storey was ever offered adequate rein-statement.Nor does the Respondent contend that he was terminatedbecause of his back condition.On the contrary, the evidence showsthat the Respondent purported to treat Storey in accordance with its.policy of seeking other work for employees with physical limitationsuntil they get well and continued to regard Storey as an employee at;all,times.3Accordingly, we turn to the fully litigatedissues,not con-2Industrial CottonMills(DivisionofJ. P.Stevens:Company),102 NLRB 1205,1281.8When'Storey reported for work on January 9, 1963, Respondent refused to restore himto.maintenance work,because of physsical limitations indicated in' a letter from Storey'sdoctor,but,without discharging Storey, offered .him-work inthe admittedly.more strenu-ous job on the end of the bread wrapper. Storey rejected this job on advice from his,doctor..,In-addition;:Storeyiwas never:notified thereafter that Respondent considered hisemployment terminated. 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDsidered by the Trial Examiner, bearing upon Respond'ent's obligationto Storey after December 18,1962.The General Counsel concedes that Respondent's obligation wastolled between December 18, 1962, and January 9, 1963, but contendsthat Respondent is liable for additional sums accumulating afterJanuary 9, 1963, on which date Storey became fully qualified formaintenance work.The record shows that on January 9, Storey re-ported for work with a letter from his doctor indicating that he couldreturn to so-called "favored" work and was able to stand, walk, orbend occasionally but not frequently, and that he should not work inan awkward position.As the undisputed evidence reveals that suchactivities are a substantial part of the regular and recurrent duties of.themaintenance job, we are satisfied that Storey remained unavail-able for duty on January 9.However, the record further shows that Storey received a final re-lease from his doctor on February 20, 1963, and that he was thenworking as an installer of electronic sound equipment.The installerjob involves frequent work on ladders and scaffolding and carryingtools, ladders, unassembled scaffolding, and equipment; it thus en-tails physical demands comparable to the maintenance job. Storeycontinued to be employed on this job at the time of the hearing herein,On these facts, we are satisfied that Storey became fully qualified toresume work as a maintenance man on February 20, 1963. Accord-ingly, we find that Respondent's liability was abated between Decem-ber 18, 1962, and February 20, 1963, but that it resumed on the latterdate and shall continue until such time as Storey is offered reinstate-merit in compliance with the terms of our original Order.4ORDEROn the basis of the foregoing Supplemental Decision and Orderand the entire record in this case the National Labor Relations Boardhereby orders that the Respondent, Roskam Baking Company, GrandRapids, Michigan, its officers, agents, successors, and assigns, shallpay to Roger Markle the sum of $547.67 as backpay for the period ofOctober 3, 1962, to June 30, 1963, plus additional undeterminedamounts that may accumulate on and after July 1,1963, and until saidemployee is offered employment in his former or a substantially equiva-lent position; and that said Respondent shall pay David Storey thesum of $207.66 covering the third and fourth quarters of 1962 andother undetermined amounts accumulating on and after February 20,1963, and until Storey -is offered reinstatement to the position ofmaintenance man or a substantially equivalent position; and that the' The exact amount due Storey from February 20, 1963,to June 30,1963, is notdeterminable on this record. ROSKAM BAKING COMPANY19Regional Director,for the Seventh Region is authorized to take 'ap-propriate steps consistent with the findings hereinabove set forth,without prejudice to the conduct of additional backpay proceedings.TRIAL EXAMINER'S SUPPLEMENTAL DECISION ANDRECOMMENDED ORDERSTATEMENT OF THE CASEThis is a supplemental proceeding heard before Trial Examiner W. Gerard Ryanin Grand Rapids,Michigan,on October 22, 1963,on the backpay specification issuedSeptember 26, 1963, and answer of Respondent thereto.THE ISSUESAND CONCLUSIONSOn June 18,1963;the Board issued its Decision and Order(142 NLRB 1173)directing the Respondent,inter alia,to offer to David Storey and Roger Markleimmediate and full reinstatement to their former or substantially equivalent posi-tions,without prejudice to their seniority and other rights and.privileges,and makethem whole for any loss of pay they may have suffered by reason of the discrimina-tion against them,by paying each of them a sum of money equal to the amount thateach would normally have earned as wages from the date of the discriminationagainst them to the date of offer of reinstatement,less net earnings,and includingthe payment of interest at the rate of 6 percent per annum to be computed in themanner set forth inIsis Plumbing&Heating Co.,138 NLRB 716.The answer admitted the allegations of the backpay specification except only thatthe Respondent denied that David Storey's backpay period continued after January . 8,1963;that Storey became unavailable for work of the type directed by the Boardon December 18, 1962,because of an injury unrelated to his work and that suchdisability continued after January 8, 1963;and further that Storey's backpay shouldbe limited to $207.66 covering the fourth quarter of 1962,as shown on page 2 ofAppendix 4 of the backpay specification.The backpay specificationadmittedthat Storey was unavailable for employmentdue to an injury from December 18, 1962,through January 8,1963.Storey testifiedthat he received regular treatments for his back until.January 8, 1963.In its Decision and Order hereinabove referred to, the Board stated:With regard to Storey,certain additional comments are in order.The recordshows that,following his discriminatory demotion,his employment ceased be-cause of a physical disability described as an"extra vertebra in his back."Although we cannot determine whether this disability would have made himunfit to perform his maintenance work.at the time his active employment ceased,in directing the normal reinstatement remedy and backpay we have not over-looked such possibility.Thus, we shall direct reinstatement subject to Respond-ent's right to discharge Storey should it be established that Storey'sphysicalcondition rendered him unfit for work as a maintenance man." In determiningRespondent's liability for backpay,consideration should be given to the possi-bility that Storey's disability would have rendered him unemployable as amaintenance man at the time his active employment ceased.n Industrial Cotton Mills,102 NLRB 1265, 1281.At the hearing the Respondent introduced into evidence a statement from Storey'sphysician,Dr. Schaubel,dated January 8, 1963, stating that David Storey mayreturn to"favored"work and that he may stand,walk, or bend down occasionallybut not frequently and should-not work in an awkward position.On January 9, 1963,Storey presented Dr. Schaubel's letter to the Respondent.Storey had a conference with the Production Manager Idris Wright and Dick Nauta,the bookkeeper.The Respondent decided that it would not employ Storey, as amaintenance man in view of the physical limitations contained in Dr. Schaubel'sletter.He was offered a job on the end of the bread wrapper which Storey refusedas Dr.Schaubel had told Storey not to resume that work.CONCLUSIONSIn that part of the Board's Order quoted above the Board directed Storey's rein-statement subject to Respondent's right to discharge Storey should it be establishedthat Storey's physical condition rendered him unfit for work as a maintenance man. 20DECISIONSOF NATIONALLABOR RELATIONS BOARDAs the Board further stated it could not overlook the possibility that Storey's physicaldisabilitymade him unfit to perform his maintenance workat the time his activeemployment ceased(December 18, 1962).Accordingly, I consider the question before me to be:Did Storey's physical disa-bility render him unfit to perform his maintenance work at the time his activeemployment ceased on December 18, 1962.The backpay specificationadmittedthatStorey was unavailable for employment due to an injury from December 18, 1962,through January 8, 1963.On January 8, 1963,Storey's physician reported he wasable to stand,walk, or bend down occasionally,but not frequently,and that heshould not work in an awkward position.The record shows and Storey admittedthere were times when it was necessary for a maintenance man to work in an awkwardposition.The Respondent decided on January 9, 1963,that he would not be ableto perform the full duties of a maintenance man.I therefore find that Storey's physical condition made him unfit to perform main-tenance work at the time his active employment ceased on December 18, 1962,and consequently his right to backpay did not extend beyond the fourth quarter of1962.The amount of backpay owing by Respondent to David Storey is thereforefixed at the sum of $207.66 as set forth in Appendix 4, page 2,of the backpay specifi-cation.The amount of backpay owing to Roger Markle which is not controvertedis fixed at the sum of$547.67 as set forth in Appendix 3, page 3, of the backpayspecification.RECOMMENDED ORDERIt is hereby recommended that the Board adopt the foregoing findings and con-clusions and order the Respondent to pay Roger Markle the sum of$547.67 andDavid Storey the sum of$207.66.Both sums are to bear interest at the rate of6 percent as directed by the Board.Young Men's Christian Association of Portland,OregonandOffice Employees International Union,AFL-CIO,Local No. 11.Case No. A0-71. February 17, 1964ADVISORY OPINIONThis is a petition filed on December 26, 1963, by Young Men'sChristian Association of Portland, Oregon, herein called the Peti-tioner, for an advisory opinion in conformity with Section 102.98 and102.99 of the National Labor Relations Board's Rules and Regula-tions, Series 8, as amended.Thereafter, on December 30, 1963, OfficeEmployees International Union, AFL-CIO, Local No. 11, hereincalled the Union, filed a response for a petition for Advisory Opinion.By letter dated January 9, 1964, the Petitioner advised that it was nottaking a position on the jurisdictional issue herein.In pertinent part, the petition, response, and letter of January 9,1964, allege as follows :1.There is presently pending before the Oregon State Labor-Management Relations Board, herein called the State Board, a repre-sentation petition (Case No. 12-63) filed by the Petitioner allegingthat on November 8, 1963, the Union claimed recognition as the bar-gaining representative of the office, clerical, and closely related em-ployees at the Petitioner's several branches and offices within theMetropolitan Portland, Oregon, area.146 NLRB No. 2.